                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                           CIVIL ACTION NO. 7:17-cv-180-D


BOBBY EDWARD OWENS, JR. AND
PRECISE BUILDING & GROUNDS
MAINTENANCE, CORP.,
                                            Plaintiffs,
                                                           STIPULATION OF DISMISSAL
v.
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
                                           Defendant.

        Plaintiffs Bobby Edward Owens, Jr. and Precise Building & Grounds Maintenance Corp.

and Defendant State Farm Mutual Automobile Insurance Company, by and through counsel,

stipulate pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure that all claims

of Plaintiffs against Defendant are hereby dismissed with prejudice. The parties shall bear their

own fees, costs and expenses.


        This the 11th day of February, 2019.


/S/ H. MITCHELL BAKER, III                         /S/ SCOTT LEWIS
NC State Bar No. 6990                              NC State Bar No. 22167
Attorneys for Plaintiffs                           SHELLEY W. COLEMAN
BAKER LAW FIRM, PLLC                               NC State Bar No. 22783
5725-F2 Oleander Drive                             Attorneys for Defendant State Farm
Wilmington, NC 28403                               BUTLER SNOW, LLP
PH: (910) 793-9400                                 6752 Rock Spring Road, Suite 310
mbaker@bakerlawfirmpllc.com                        Wilmington, NC 28405
                                                   PH: (910) 550-1320
                                                   Scott.Lewis@butlersnow.com
                                                   Shelley.Coleman@butlersnow.com




              Case 7:17-cv-00180-D Document 55 Filed 02/11/19 Page 1 of 1
46033392.v1
